Title: George Muter to Levin Walker, 31 January 1781
From: Muter, George
To: Walker, Levin


[Richmond] 31 Jan. 1781. There are a “number of deserters from the Continental Army, the State forces and the Navy of the State in the Counties of Accomack, and Northampton”; Walker is ordered to secure them and have them brought to Richmond. Letters to the county lieutenants of Accomack and Northumberland are enclosed requesting them to assist Walker. Letter and enclosures signed by Muter and countersigned by TJ.
